Citation Nr: 0728949	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for sarcoidosis.  

3.  Entitlement to service connection for a disability 
manifested by elevated creatine phosphokinase (CPK) and liver 
enzymes.

4.  Entitlement to service connection for stomach problems 
with abdominal pain and diarrhea.

5.  Entitlement to service connection for gallbladder polyps.

6.  Entitlement to service connection for rectal polyps.

7.  Entitlement to service connection for kidney problems, 
stones, and cysts (kidney disability).

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for chloracne.

10.  Entitlement to an increased, initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issue of entitlement to an increased, initial rating for 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran has not been diagnosed as having a disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam; nor was he diagnosed with chloracne within one year 
of separation from service.

3.  The veteran's depression was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's depression and military service or any incident 
therein, to include any exposure to herbicide agents.

4.  The veteran's sarcoidosis was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's sarcoidosis and military service or any incident 
therein, to include any exposure to herbicide agents.

5.  The veteran's CPK and liver enzymes was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's CPK and liver enzymes and military service or any 
incident therein, to include any exposure to herbicide 
agents.

6.  The veteran was not treated during service for a 
gastrointestinal condition; however, continuing stomach 
pathology has been shown from immediately after service to 
the present.

7.  The veteran's gall bladder polyps were first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's gall bladder polyps and military service or any 
incident therein, to include any exposure to herbicide 
agents.

8.  The veteran's rectal polyps were first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's rectal polyps and military service or any incident 
therein, to include any exposure to herbicide agents.

9.  The veteran's kidney disability was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's kidney disability and military service or any 
incident therein, to include any exposure to herbicide 
agents.

10.  The veteran's hypertension was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's hypertension and military service or any incident 
therein, to include any exposure to herbicide agents.

11.  The veteran's chloracne was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
veteran's chloracne and military service or any incident 
therein, to include any exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service, 
and such may not be presumed to have been so incurred, 
including as secondary to exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West & 
Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2007).

2.  Sarcoidosis was not incurred in or aggravated by service, 
and such may not be presumed to have been so incurred, 
including as secondary to exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West & 
Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2007).

3.  A disability manifested by elevated CPK and liver enzymes 
was not incurred in or aggravated by service, and such may 
not be presumed to have been so incurred, including as 
secondary to exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West & Supp. 2007); 38 
C.F.R. § 3.159, 3.303, 3.307, 3.309 (2007).

4.  Stomach problems with abdominal pain and diarrhea were 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West & Supp. 2007); 38 C.F.R. § 3.159, 
3.303, 3.307, 3.309 (2007).

5.  Gallbladder polyps were not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West & Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 
(2007).

6.  Rectal polyps were not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West & Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 
(2007).

7.  A kidney disability was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West & Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 
(2007).

8.  Hypertension was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West & Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 
(2007).

9.  Chloracne was not incurred in or aggravated by service, 
and such may not be presumed to have been so incurred, 
including as secondary to exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West & 
Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
for service connection and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned with 
respect to the claims for service connection which were 
denied.  With respect to the grant of service connection for 
stomach problems with abdominal pain and diarrhea, in light 
of the favorable action taken herein, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time as to that 
issue is not prejudicial to the veteran. 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the PTSD claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran claims that he developed depression, sarcoidosis, 
a disability manifested by elevated CPK and liver enzymes, 
stomach problems with abdominal pain and diarrhea, 
gallbladder polyps, rectal polyps, kidney disability, 
hypertension, and chloracne after being exposed to herbicides 
such as Agent Orange while serving in Vietnam from November 
1967 to November 1968.  He noted that his service medical 
records show that he contracted boils and a systemic blood 
disease while stationed in Vietnam, and that this is the 
first manifestation of illnesses he contracted due to Agent 
Orange exposure.  He noted that he has had these problems 
since separation from service.  Regarding his sarcoidosis and 
rectal polyps claims, the veteran essentially noted that many 
cancers have been found by the VA to be caused by Agent 
Orange exposure, his sarcoidosis and history of rectal cancer 
should also be afforded this presumption.  He also noted that 
he has had chloracne since serving in Vietnam, and he should 
not be penalized because it was not diagnosed within one year 
of separation from service because medical personnel 
misdiagnosed the condition.  

While stationed in Vietnam, the veteran's service medical 
records note that he complained of a rash in the inguinal 
area in June 1968.  In October 1968, the veteran was 
diagnosed with cellulitis which appeared to be a systemic 
staphylococcus or streptococcus infection.  According to a 
the history section of his August 1969 separation examination 
report, the veteran checked "no" to the question regarding 
whether he ever had or currently had a skin condition, 
frequent or painful urination, heart trouble, or frequent 
indigestion, stomach, liver, or intestinal trouble, kidney 
stone or blood in urine.  He related a past medical history 
of appendicitis in 1958 and a fractured jaw in 1966.  
Separation examination in August 1969 was normal.  

In June 1971, the veteran was hospitalized with hookworm and 
gastritis.  He stated that he has had stomach trouble since 
service.  The examination was negative for any of the other 
conditions at issue.  In October 1975, the veteran was 
hospitalized for acute sinusitis and 
laryngotracheobronchitis.  A private examination report dated 
in May 1979 noted that the veteran complained of loose bowel 
movements after each meal for the past three or four weeks.  
The diagnosis was irritable bowel syndrome.  The veteran also 
complained of occasional dysuria.  The remainder of the 
examination was normal.  In November 1981, the veteran 
complained of a headaches and nausea of four days duration 
and nasal congestion.  In October 1988, the veteran 
complained of chest pain of a few months duration.  The 
private physician stated that his chest pains were more 
likely due to musculoskeletal problems.  

In a private progress note dated in August 1990, the 
veteran's wife stated that she believed that all the 
veteran's health problems were related to his Agent Orange 
exposure while serving in Vietnam, and she and her husband 
have been trying for years to get the VA to accept that her 
husband's symptoms are related to such exposure.  The 
statements by the veteran's wife to the effect that his 
disabilities are the result of his in-service exposure to 
herbicide agents do not constitute competent medical 
evidence.  As a layperson, lacking in medical training and 
expertise, she is not competent to address issues which 
require expert medical opinions, to include medical diagnoses 
or opinions as to medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).  

The veteran's private physician stated that he did not find 
any problem that could be related to Agent Orange exposure.  
The veteran was hospitalized in February 1993 due to 
headaches and fever.  He related a past history of passing 
several kidney stones, and lower abdominal pain a couple of 
years prior.  In June 1993, the veteran was taking medication 
for hypertension.  The veteran related a history of 
sarcoidosis in 1995.  "Sarcoidosis is a chronic, progressive, 
systemic granulomatous reticulosis of unknown etiology, 
involving almost any organ or tissue, including the skin, 
lungs, lymph nodes, liver, spleen, eyes, and small bones of 
the hands and feet."  Carbino v. Gober, 10 Vet. App. 507, 508 
(1997) (quoting Dorland's Illustrated Medical Dictionary 1484 
(28th ed. 1994).  A November 1997 private treatment note 
suspected that the veteran had a sarcoid, and reported that 
the veteran had a history of elevated CPK levels in the past.  

Subsequent medical records note that rectal cancer and rectal 
polyps were diagnosed in 1998, and the cancer was removed 
with no residual cancer found.  In 1999, the veteran was 
diagnosed with rectal polyps, renal colic with kidney stones.  
In 2002, the veteran underwent removal of the gall bladder 
due to multiple cholesterol polyps and calculus.  

A VA Agent Orange examination was conducted in June 2004.  
The veteran stated that he has had hypertension since 1989, 
as well as nephrolithiasis.  The pertinent diagnoses were 
hypertension; nephrolithiasis in 1989, status post retrieval; 
left lower quadrant pain, etiology unclear; chloracne; bright 
red blood per rectum (BRBPR); status post laparoscopic 
cholecystectomy; status post colonoscopy with excision of two 
polyps; and status post nephrolithiasis retrieval.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  If sarcoidosis, 
malignant tumors, or cardiovascular renal diseases are not 
diagnosed during service, but are present to a compensable 
degree within one year following separation from service, 
service connection is warranted for those disabilities.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  See, too, Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4-dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C. § 1116(f).

It is required that chloracne, or other acneform disease 
consistent with chloracne, become manifest to a degree of 10 
percent or more within a year.  38 C.F.R. § 3.307(a)(6)(ii).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  

Since the veteran served in Vietnam, he is entitled to a 
presumption of Agent Orange exposure.  However, none of the 
veteran's currently diagnosed conditions are diseases listed 
at 38 C.F.R. § 3.309(e).  The veteran has been diagnosed with 
chloracne, however, the diagnosis was rendered in 2004, 
almost 35 years after service.  Accordingly, he is not 
entitled to any presumption that any of his claimed 
disabilities are etiologically related to exposure to 
herbicide agents used in the Republic of Vietnam.  

Regarding service connection for a disability manifested by 
elevated CPK and liver enzymes, mere symptoms or positive 
laboratory test, such as elevated CPK and liver enzymes, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999). 

Notwithstanding the provisions relating to presumptive 
service connection, a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The evidence shows continuity of symptomatology of a stomach 
condition since service.  See 38 C.F.R. § 3.303(b), supra.  
The veteran is competent to testify as to his experiences and 
symptoms, and there is no reason to doubt his credibility 
regarding a statement made to medical personnel in 1971, 
shortly after separation from service, noting stomach 
symptomatology since service ending in 1969.

Regarding the other service connection conditions on appeal, 
although the veteran has provided competent medical evidence 
that he currently suffers from the conditions at issue, and 
he is also entitled to a presumption of exposure to Agent 
Orange in Vietnam; there still is no probative medical 
evidence showing that these conditions are etiologically 
related to his presumed Agent Orange exposure.  As a layman, 
he cannot establish this medical nexus himself.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The initial post service evidence of the presence of any of 
the other conditions was in the late 1980's almost 20 years 
following separation from service.  Sarcoidosis, malignant 
tumors, or cardiovascular renal diseases were not present to 
a compensable degree within one year following separation 
from service.  A significant lapse in time between service 
and post service medical treatment may be considered as part 
of the analysis of a service connection claim and weighs 
against the claims.  Maxxon v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  On the history section of his August 1969 
separation examination report, he checked "no" to the 
question regarding whether he ever had or currently had any 
of the conditions at issue.  The separation examination and 
post-service examinations in 1971 and 1979 were negative for 
any complaints or findings of the conditions at issue.  
Greater probative weight is placed on absence of any 
complaints of the conditions at issue during medical 
examinations in the 1970's than the subsequent statements 
made by the veteran that he has had these conditions since 
service.

The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between service and these conditions.  One of 
his private physicians could find no nexus between his Agent 
Orange exposure and his health problems.  Service connection 
is warranted for stomach problems with abdominal pain and 
diarrhea, but the preponderance of the evidence is against 
the other service connection claims; there is no doubt to be 
resolved; and service connection is not warranted for those 
other claims.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for a disability manifested 
by elevated CPK and liver enzymes is denied.

Entitlement to service connection for stomach problems with 
abdominal pain and diarrhea is granted.

Entitlement to service connection for gallbladder polyps is 
denied.

Entitlement to service connection for rectal polyps is 
denied.

Entitlement to service connection for kidney disability is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for chloracne is denied.


REMAND

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991)

The veteran and a former spouse have essentially stated that 
his PTSD symptomatology has worsened since his last VA 
compensation examination in August 2006.  The veteran has 
also submitted medical reports dated in August 2007 from his 
psychiatrist noting that his psychiatric symptomalogy has 
greatly increased.

The evidence of record contains diagnoses of PTSD, major 
depression, and personality disorders.  Any pathology due to 
a nonservice-connected condition cannot be considered 
determining the veteran's increased rating claim for service- 
connected PTSD.  Where it is not possible to separate the 
effects of service-connected and non-service-connected 
disabilities, such effects should be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal. 

2.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
the extent and severity of his psychiatric 
disorders.  The veteran's VA claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  First, the examiner should 
render an opinion regarding whether it is 
at least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed psychiatric disorder besides 
PTSD was incurred in or aggravated by the 
veteran's period of service.  If the 
examiner determines that the veteran has 
any psychiatric disorder not related to 
service, the examiner should attempt to 
distinguish, to the extent possible, 
between the social and industrial 
impairment due to PTSD, and impairment due 
to paranoid schizophrenia or any other 
potentially co-existing mental disorder.  
It is also requested that the examiner 
assign a Global Assessment of Functioning 
score attributable solely to the veteran's 
PTSD, and explain the significance of the 
score.  The examiner must provide a 
rationale for all opinions given

3.  Then readjudicate the veteran's claim.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence submitted since the last 
supplemental statement of the case issued 
in June 2007, and a citation and 
discussion of the applicable laws and 
regulations.  He and his representative 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


